DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 17-18 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 11 and 19-20 are necessitated by applicant’s amendments.
Claims 11, 13-16 and 19-21 are pending and under consideration for this Office Action.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 43, “wherein the” should read “and wherein the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites the limitation “the cathode catalyst layer includes Fe—N—C” in line 7. Claim 11, lines 36-40, describes the cathode catalyst including a catalyst selected from a group “consisting of” a list of elements and alloys and/or combinations thereof which does not include Fe—N—C. The specification does not provide support for the Fe—N—C being included in addition to the catalyst comprising the list of elements in the “consisting of” limitation, only teaching it as an alternative (see Paragraphs 00111-00112 and Paragraph 00155, lines 3-4, of the instant specification).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations of "a cathode support" and “a cathode catalyst layer” in line 2. These limitations are previously introduced in line 30 of claim 11. It is therefore unclear whether the recitations of claim 19 refers to these previous limitations or are introducing new limitations. For examination purposes, they have been interpreted to refer to the previous limitations.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11, 13-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (“An electrochemical oxygen separator using an ion-exchange membrane as the electrolyte”, Journal of Applied Electrochemistry, 1986), hereinafter Fujita, in view of Anastasopoulos et al. (U.S. 2013/0101911), hereinafter Anastasopoulos, and Lewinski et al. (U.S. 2018/0358641), hereinafter Lewinski.
Regarding claim 11, Fujita teaches an oxygen generator (see e.g. Fig. 1, “electrochemical oxygen separator”), comprising a cathode (see e.g. Fig. 1, “air cathode”), an anode (see e.g. Fig. 1, “oxygen anode”), an air supply unit (see e.g. Fig. 5, 10 dm3 chamber; Page 938, Col. 2, lines 12-17), and a water supply source (see e.g. Fig. 6, tank containing water), wherein an outside air is introduced to the cathode (“atmospheric air”, see e.g. Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 1-3) and an oxygen reduction reaction occurs at the cathode (see e.g. Page 938, Col. 1, Equation 1), wherein water is supplied to the anode (see e.g. Fig. 1, water entering anode side), and an oxygen evolution reaction occurs at the anode (see e.g. Page 938, Col. 1, Equation 2), wherein an air flow rate of the outside air which is introduced to the cathode is 4 dm3/min (see e.g. Page 938, Col. 2, lines 17-20), equal to 4000 ccm, wherein the outside air is forcibly introduced to the cathode by the air supply unit (via an “air circulation pump”, see e.g. Fig. 5 and Page 938, Col. 2, lines 12-17), wherein oxygen is generated at the anode using the oxygen evolution reaction (see e.g. Page 938, Col. 1, Equation 2), wherein water is generated at the cathode using the oxygen reduction reaction (see e.g. Page 938, Col. 1, Equation 1), wherein the anode includes an anode catalyst layer comprising an oxygen evolution reaction catalyst, the catalyst being platinum (see e.g. Page 936, Col. 1, under “Bonding of electrodes onto the ion-exchange membrane”, lines 7-9), wherein the cathode includes a cathode support and a cathode catalyst layer positioned at one side of the cathode support, wherein the cathode support includes carbon, and wherein the cathode catalyst layer includes a catalyst for ORR, the catalyst being platinum (platinum catalyst loaded onto “graphitized furnace black powder” support, see e.g. Page 936, Col.1, under “Bonding of electrodes onto the ion-exchange membrane”, lines 25-28).
Fujita does not teach the anode including an anode support, the anode catalyst layer being positioned at one side of the anode support, wherein the anode support includes carbon black, Ketjen black, acetylene black, an activated carbon powder, a carbon molecular sieve, carbon nanotubes, activated carbon having fine pores, mesoporous carbon, a conductive polymer, or a mixture thereof.
Anastasopoulos relates to a fuel cell comprising an anode and cathode which include a catalyst (see e.g. Abstract), wherein the catalysts are supported on carbon in suitable forms such as carbon black, or carbon nanotubes (see e.g. Paragraph 0107, lines 1-3). Carbon supported catalysts increase the surface area of the catalysts while providing sufficient conductivity and chemical stability under fuel cell operating conditions (see e.g. Paragraph 0107, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of Fujita to be provided on a carbon support such as the carbon black or carbon nanotubes taught by Anastasopoulos in order to increase the surface area of the catalyst while maintaining good conductivity and chemical stability in operation.
Fujita in view of Anastasopoulos does not teach the anode including a first gas diffusion layer positioned at the other side of the anode support and the cathode including a second gas diffusion layer positioned at the other side of the cathode support, wherein the first gas diffusion layer allows water supplied from the water supply source to pass through the anode catalyst layer, wherein the first gas diffusion layer includes carbon paper, carbon cloth, a stainless steel-based mesh, a titanium based mesh, or a nickel-based mesh, wherein the second gas diffusion layer allows oxygen supplied from the air supply unit to pass through the cathode support, and wherein the second gas diffusion later includes carbon paper, carbon cloth, a stainless steel-based mesh, a titanium based mesh, or a nickel-based mesh. 
Lewinski teaches an electrolyzer cell (see e.g. Fig. 1, electrolyzer cell 10; Paragraph 0030, lines 1-2), comprising an anode and a cathode which are each provided with gas diffusion layers (GDLs) at a side opposite a membrane facing side (see e.g. Fig. 1, fluid transport layers/gas diffusion layers 12 and 19 adjacent anode 14 and cathode 18, respectively, at sides opposite those facing membrane 16; Paragraph 0030, lines 2-8), the anode and cathode comprising supported catalysts with the catalyst coated supports sandwiching either side of the membrane (see e.g. Paragraph 0069, lines 1-9, and Paragraph 0060, lines 1-4), wherein the GDLs facilitate introduction of water to the anode (see e.g. Paragraph 0030, lines 8-10) and transport of gas to and from the anode and cathode electrode materials (see e.g. Paragraph 0033, lines 1-3), and wherein the cathode GDL may include carbon paper or carbon cloth (see e.g. Paragraph 0041, lines 9-15), and the anode GDL may include a titanium-based mesh (see e.g. Paragraph 0041, lines 7-9, and Paragraph 0042, lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode and cathode of Fujita in view of Anastasopoulos to comprise gas diffusion layers at their non-membrane facing sides as taught by Lewinski to facilitate introduction of water to the anode and gas transport to and from both electrodes. 
Regarding claim 13, Fujita in view of Anastasopoulos and Lewinski teaches a membrane electrode assembly including the anode, the cathode, and an electrolyte membrane (see e.g. Fujita Fig. 2, “ion-exchange membrane with electrodes”); a first electrode connected to the anode and supplying power to the anode (see e.g. Fujita Fig. 1, lower electrode of power supply connects to the oxygen anode); and a second electrode connected to the cathode and supplying power to the cathode (see e.g. Fujita Fig. 1, upper electrode of power supply connects to the air cathode), wherein the electrolyte membrane is provided between the anode and the cathode (see e.g. Fujita Fig. 1, Nafion membrane between the anode and cathode), wherein the water supply source supplies water to the anode (see e.g. Fujita Fig. 5, water is circulated to the anode; Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12), wherein the air supply unit supplies oxygen to the cathode (see e.g. Fujita Page 938, Col. 2, lines 12-17), wherein oxygen is generated at the anode using an oxygen evolution reaction (see e.g. Fujita Page 938, Col. 1, Equation 2), and wherein water is generated at the cathode using an oxygen reduction reaction (see e.g. Fujita Page 938, Col. 1, Equation 1).
Regarding claim 14, Fujita in view of Anastasopoulos and Lewinski teaches a water collection line that collects water generated at the cathode, wherein the water collection line is provided in the water supply source (water vented from the cathode cavity returns to the water tank, see e.g. Fujita Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12).
Regarding claim 15, Fujita in view of Anastasopoulos and Lewinski teaches a first outer frame portion positioned outside the anode (see e.g. Fujita Fig. 2, portion of the assembly right of the “ion-exchange membrane with electrodes”) and a second outer frame portion positioned outside the cathode (see e.g. Fujita Fig. 2, portion of the assembly left of the “ion-exchange membrane with electrodes”), wherein the first outer frame portion includes a first outer frame (see e.g. Fujita Fig. 2, water feed plate); a water inlet positioned at one side of the first outer frame (see e.g. Fujita Fig. 1, water inlet shown on anode aside); an oxygen outlet positioned at the other side of the first outer frame (see e.g. Fujita Fig. 1, “Water + O2” outlet shown on the anode side); and wherein the second outer frame portion includes a second outer frame (see e.g. Fujita Fig. 2, air feed plate); an oxygen inlet positioned at one side of the second outer frame (see e.g. Fujita Fig. 1, air inlet on cathode side); and a water outlet positioned at the other side of the second outer frame (water is “vented” from the cathode cavity, see e.g. Fujita Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 7-12).
Regarding claim 16, Fujita in view of Anastasopoulos and Lewinski teaches water supplied from the water supply source being supplied to the anode through the water inlet (see e.g. Fujita Fig. 5, water is circulated to the anode; Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12), wherein at the anode, hydrogen ions, oxygen, and electrons are generated by electrolyzing water (see e.g. Fujita Page 938, Col. 1, Equation 2), and the generated oxygen is discharged through the oxygen outlet (see e.g. Fujita Fig. 1, “Water + O2” outlet shown on the anode side), and wherein, at the cathode, oxygen in air supplied from the oxygen inlet reacts with hydrogen ions being moved by passing through the electrolyte membrane to generate water (see e.g. Fujita Page 938, Col. 1, Equation 1), and the generated water being discharged through the water outlet (water is “vented” from the cathode cavity, see e.g. Fujita Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 7-12).
Regarding claim 21, Fujita in view of Anastasopoulos and Lewinski teaches a voltage applied between the cathode and the anode being 1.4 V (see e.g. Fujita Fig. 5 and Page 938, Col. 2, lines 18-20).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Anastasopoulos and Lewinski, as applied to claim 13 above, and further in view of Schuppert et al. (U.S. 2018/0241047), hereinafter Schuppert.
Regarding claim 19, Fujita in view of Anastasopoulos and Lewinski teaches all the elements of the oxygen separator of claim 13 as stated above. Fujita in view of Anastasopoulos and Lewinski further teaches the cathode including a cathode support and a cathode catalyst layer positioned at one side of the cathode support, wherein the support includes carbon (platinum catalyst on “graphitized furnace black powder” support, see e.g. Fujita Page 936, Col.1, under “Bonding of electrodes onto the ion-exchange membrane”, lines 25-28). Fujita in view of Anastasopoulos and Lewinski does not teach the cathode catalyst layer including a Fe-N-C catalyst, instead teaching the catalyst only being platinum.
	Schuppert teaches a hybrid catalyst (see e.g. Abstract) comprising platinum combined with Fe—N—C (see e.g. Paragraph 0083, lines 1-2), which provides lower manufacturing costs as compared to solely precious metal based catalysts by reducing the precious metal amount while preserving good catalytic activity in dioxygen reduction and ensuring good stability (see e.g. Paragraph 0010, lines 1-8, and Paragraphs 0048-0051).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode catalyst layer of Fujita in view of Anastasopoulos and Lewinski to comprise the Pt/F—N—C hybrid catalyst of Schuppert to reduce the amount of costly precious metal in the catalyst while preserving good catalytic activity for the ORR and ensuring good stability.
	Regarding claim 20, Fujita in view of in view of Anastasopoulos, Lewinski and Schuppert teaches the Fe—N—C catalyst inhibiting the hydrogen evolution reaction (see e.g. Schuppert Paragraph 0201 and Paragraph 0202, lines 1-4, the presence of Fe—N—C is inactive towards hydrogen evolution and corresponds to decreased hydrogen evolution in the hybrid catalysts based on its content vs platinum) and promoting ORR (see e.g. Schuppert Paragraph 0032, lines 1-6).
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 06/21/2022, with respect to the rejection(s) of amended claim(s) 11 under 35 USC 103 over Fujita, particularly regarding the presence of a first and second gas diffusion layer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujita, Anastasopoulos and Lewinski.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795